Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 10 May 2021 have been entered. Claims 1, 8, 12, 15 have been amended. No claims have been canceled.  No claims have been added. Claims 1-6, 8-21 are still pending in this application, with claims 1, 8, and 15 being independent.

Response to Arguments
The Applicants’ arguments (page 7 10 May 2021) regarding the objections to claims 1, 8, 12 have been fully considered and found persuasive.  The informalities with claims 1, 8, and 12 have been resolved.  Thus, the objections to claims 1, 8, 12 have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the combination of select the virtual 3D model based at least in part on a user's mood; and 
render an augmented video of the virtual 3D model and the one or more physical target objects, the rendered augmented video showing the virtual 3D model performing a first interaction between the virtual 3D model and the one or more physical target objects.

Regarding claim 8, in light of the allowance of claim 1, the medium in claim 8 is similar and implemented with the device in claim 1. Therefore, claim 8 is allowed for the same reasons as claim 1.

Regarding claim 15, in light of the allowance of claim 1, the method in claim 15 is similar and performed by the device in claim 1. Therefore, claim 15 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Terminal Disclaimer filed 9/9/2020 for US Patents 9754416 and 10417828 was approved on 9/9/2020.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.